Citation Nr: 1513817	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-09 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Wichita, Kansas


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical treatment provided at Bob Wilson Memorial Hospital on January 17, 2012. 


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 decision by the Fee Basis Unit of the Department of Veterans Affairs Medical Center (VAMC) in Wichita, Kansas.


FINDINGS OF FACT

1.  The Veteran received medical treatment at Bob Wilson Memorial Hospital on January 17, 2012, for symptoms related to a disorder that is not service-connected.

2.  The services provided at Bob Wilson Memorial Hospital were not authorized by VA.

3.  The Veteran's symptoms at the time were not such that a prudent layperson would have reasonably viewed the visit as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health; accordingly, VA facilities were reasonably available.


CONCLUSION OF LAW

The requirements for payment of or reimbursement for medical expenses arising from treatment provided to the Veteran at Bob Wilson Memorial Hospital on January 17, 2012, have not been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1002 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), established an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of the evidence he or she should submit and of the assistance VA will provide to obtain evidence on the claimant's behalf.  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  

There is no indication in the VCAA that Congress intended the Act to revise the unique and specific third-party claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. § 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

The present claim was filed by Bob Wilson Memorial Hospital and Plains Radiology Services as claimants, and the appeal has subsequently been pursued by the Veteran as appellant.  The Veteran was provided with a VCAA notice letter in February 2013, and in the same month the VAMC issued the Veteran a Statement of the Case that detailed the reason why his claim was denied.  The Veteran had ample opportunity to respond before the case was certified to the Board for appellate review.  In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Veteran has been afforded adequate process under 38 U.S.C.A. § 7105 in regard to his appeal, and all relevant medical records - in this case, the records from Bob Wilson Memorial Hospital documenting the medical treatment claimed - have been obtained.  The Veteran has not identified any existing evidence that should be procured before the issue on appeal is adjudicated, and the Board is unaware of any such outstanding evidence.   The Veteran has been informed of his entitlement to a hearing before the Board but has declined.

For the reasons set forth above, no further notification or assistance is necessary, and the Veteran is not prejudiced by adjudication of his claim at this time.  


Applicable Legal Principles

There are two statutes that authorize reimbursement for unauthorized emergency medical treatment at non-VA facilities.  The provisions of 38 U.S.C.A. § 1728, require, among other things, that the treatment have been for a service connected disability or that the Veteran have a service connected disability rated permanent and total.  As such is not the case, reimbursement under 38 U.S.C.A. § 1728 is not for consideration.

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728 may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177 ("Millennium Bill Act").

Payment or reimbursement under 38 U.S.C. § 1725 for emergency treatment will be made only if all of the following conditions are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);



(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R § 17.1002 (2014). 

The criteria above are conjunctive, not disjunctive; accordingly, all eight criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991).

Evidence and Analysis

Treatment records from Bob Wilson Memorial Hospital show the Veteran presented to the emergency room (ER) at 8:43 a.m. on January 17, 2012, a Tuesday, complaining of constant abdominal pain and intermittent diarrhea and nausea for the past 1-2 days; he had gone to the VA ER in Amarillo two days earlier but had received no relief since then from medications or antacids.  The Veteran generally complained of pain and nausea for the past week.  More remotely, he had experienced intermittent abdominal pains for approximately a year, but nothing had been found.  The Veteran had also been treated in November 2011 for a similar episode.  He had last seen his primary care physician (PCP) three weeks earlier, and had lost 10 pounds since then.

On arrival the Veteran was ambulatory, anxious, in mild distress and shaking with chills; however, he denied fever and his temperature was normal (97.8).

Laboratory and radiologic diagnostics were performed, and the eventual diagnosis was urinary tract infection (UTI), diverticulitis and left lower quadrant abdominal pain.  The Veteran was discharged at 10:15 a.m.; at discharge the Veteran was still anxious and pacing, and was upset that more aggressive treatment had not been rendered.

The present claim arises from bills presented by Bob Wilson Memorial Hospital and Plains Radiology Services seeking payment by the VAMC for treatment provided to the Veteran as described above.  The billing documents show that VA is the only potential payer identified by the Veteran and that the billed charges are unrelated to workplace accident or other accident.

The VAMC denied the claims based on the narrow finding that VA medical facilities were reasonably available.  The Veteran asserts on appeal that the VA clinic in Liberal, Kansas is not equipped for emergency services and he could not have endured a trip to either Wichita VAMC or Amarillo VAMC, either of which represents a drive of 3-4 hours.  

The question of reasonable availability of VA facilities is intertwined with the question of whether a prudent layperson would have reasonably viewed the visit as an emergency.  If the answer to the latter question is "no," then VA facilities within a 3-4 hour drive would be reasonably available.  

In this case, the Veteran had a longstanding history of treatment for similar symptoms, so the evidence of record does not suggest that his condition was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Similarly, the Veteran's symptoms of abdominal pain and intermittent diarrhea do not appear to have been of such severity that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing his or her health in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  The Veteran simply asserts without elaboration that he did not return to the VA ER because he "could not have endured" the trip, but this is inconsistent with the ER admission, which noted only "mild distress."  

Based on the analysis above the Board concludes that a prudent layperson would not have reasonably viewed the visit as an emergency.  It follows that VA facilities were reasonably available, and the criteria for payment of or reimbursement for unauthorized ER expenses accordingly not met.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to payment of or reimbursement for unauthorized medical treatment provided at the emergency room of Bob Wilson Memorial Hospital on January 17, 2012, is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


